Citation Nr: 1146796	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for the cause of the Veteran's death.

2.	Entitlement to additional burial benefits.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to November 1945.  He died in July 2006 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an August 2009 decision the Board denied entitlement to service connection for the cause of the Veteran's death and entitlement to additional burial benefits.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011 the Court issued a memorandum decision which set aside the Board's denial of the Appellant's claims and remanded the matters for further proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant contends that the Veteran's death was related to the Digitoxin he was prescribed by the VA Medical Center (VAMC) for many years.  See e.g., October 2006 statement.  The Board notes that the listed cause of death on the Veteran's death certificate is acute renal failure, due to or as a consequence of severe mitral regurgitation, due to or as a consequence of congestive heart failure.  See July 2006 death certificate.

Although it appears that the Appellant has actual knowledge that the Veteran was service-connected for residuals of gastric resection, correspondence issued to the appellant in October 2006 did not specifically meet the requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Indeed, it informed her that to substantiate the claim, the evidence must show that the Veteran either died while on active duty or that he died "from a service-connected injury or disease."  The correspondence did not inform her of the disabilities for which service connection was in effect at the time of the Veteran's death.  Because the case must be remanded for other reasons and to ensure complete due process compliance, corrective action in this regard should be taken on remand by issuing another letter which lists the Veteran's service-connected condition.  38 U.S.C.A. § 5103(a).

Furthermore, the Board observes that there has not been a medical opinion on whether the Veteran's use of Digitoxin caused or contributed his death.  The evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) a previously nonservice-connected disability that was in fact incurred or aggravated by service; (2) or an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

The Board also observes the Appellant appears to be claiming even if the Digitoxin was not prescribed for a service-connected disability, the use of this prescription lead to the Veteran's death.  See e.g., August 2007 statement; 38 U.S.C.A. § 1151. 

As such, a VA medical opinion should be obtained to determine whether VA's use of  Digitoxin as treatment for the Veteran caused or contributed to his death.  See 38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1600.  Here, the Appellant did receive some burial benefits in October 2006.  However, she may be entitled to additional benefits if it is determined that the Veteran's death was attributable to a service.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).

The appellant's claim for additional burial benefits is clearly impacted by the outcome of the raised claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, the claims are inextricably intertwined.  The United States Court of Appeals for Veterans Claims (Court) has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim of entitlement to additional burial benefits is "inextricably intertwined" with the claims of entitlement to service connection for the cause of the Veteran's death, the burial benefits claim must be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should provide the Appellant with VCAA notice as to the claim of service connection for the cause of the Veteran's death.  Specifically, the notice must include (1) a statement of the conditions the Veteran was service-connected for at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp, supra.

2.	Following the receipt of any information obtained as a result of the steps noted above, a VA medical opinion should be obtained from an appropriate specialist to determine whether the Veteran's use of Digitoxin is related to his death.  The claims file must be made available to the specialist for review.  The specialist is to review all treatment records and opinions regarding the Veteran's service-connected disabilities and use of Digitoxin for treatment.

Following a thorough review of the claims file, the examiner should provide the following opinions:

a) Whether it is at least as likely as not that the Veteran's Digitoxin treatment was a principal or contributory cause of the Veteran's death?

b) Was Digitoxin used to treat service-connected residuals of a gastric resection? 

b)  If the Veteran was prescribed Digitoxin for a non-service connected disability, whether it is at least as likely as not that the Veteran incurred any additional disabilities as the result of the VAMC's prescription of Digitoxin. If so, whether the proximate cause of such additional disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable. 

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report with an explanation as to why.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection for the cause of the Veteran's death and the claim for additional burial benefits.  If the benefits sought on appeal are not granted, the Appellant and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


